Title: To James Madison from Joseph Jones, 9 October 1780
From: Jones, Joseph
To: Madison, James


Dear Sr.Spring Hill 9th. Octr. 1780
I think you acted very prudently in declining to press on the part of Virginia the Resolutions I left for the Consideration of Congress, had I been present I should have done the same as I had no intention when they were offered that Virginia should appear anxious about them whatever my opinion might be as to their propriety or Justice. I meant to leave them to the Candor of Congress and to those impartial reflections which ought ever and upon such great questions I trust will generally govern their Councils. I wished also to feel the pulse of that Body upon these points and to know the reasons that governed their resolutions[;] that if the resolutions were any of them rejected and the ground upon which they were overruled good[,] the Assembly of Virga. might in their deliberations on the subject perhaps be influenced by like considerations. I thought I could discover a strong propensity among some of the members to give independence to the people of Vermont. This affair ought to be a warning to Congress how to act in similar situations in future—to be remiss and indecisive upon such pretensions as these serves only to support and not discourage the claimants. it does more[,] it shews the weakness or wickedness of Government and must ultimatly produce dishoner and contempt. I have sent forward your letter to the auditors and inclosed my account whereby the balance due to me is £3000 which I have directed to be applied to your use and requested the money might be forwarded to you as speedily as possible as I well knew you wanted it. the fourth of the eight thousand pounds drawn for is included in the three thousand pounds and so I have informed the Auditors so that when Meade’s orders are paid you must take on my account two thousand pounds. Out of Mrs. House’s account of 8,000 som[e] odd dols. is to be deducted what I advanced for Wine, 5/ hard money overpaid at the former settlemt. and the money advanced by me for the Family the amount of which I gave you in the first instance and Mrs. Trist in the second. I shall go off to Richm[ond] if Mrs. Jones gets tolerably well abt. the middle of next week, from whence you shall regularly hear from me. Have no reasons been assigned by the Minister for the disappointments respecting the expected reinforcement. if there are any that are worthy notice I should be glad to be furnished with them that I may do Justice to the good intentions of France and to their exertions in the common cause which some are but too apt to suspect upon the present occasion and though I am not among the number I must confess I am at a loss how fully to satisfy the doubts of some and to silence the insinuations of others who ground their observations upon the transactions of the present year and particularly the promised reinforcemt.
I have mentioned this matter in Confidence to you that if you think it proper you may take occasion to intimate to the proper persons how much it would contribute to the satisfaction of the Friends of the alliance to be able to give some satisfactory reasons for our disappointments not only of the aid to come to the Continent but of our expectations of advantages to be obtained over the Enemy by the combined Forces in the W. Indies, in short their inactivity there as well as in Europe. These I know are delicate matters, but they are such as we ought to know as well for our future government as for silencing those who throw out insinuations injurious to France.
Be pleased to present my Compliments to Mr. Pleasants and inform him he shall receive an answer from me respecting his House soon after my arrival at Richmond which I expected wou[ld] be the beginning of this month from the usual time of the Assemblys meeting but their adjourning to a later day has prevented my doing it so soon a[s] I intended. In the mean time will you be pleased to sound Mr. Pemberton as to his House and the terms if he is inclined to let it with stable room for four Horses a chariot house Garden and small Pasture with such furniture as he can spare, this information I shall thank you for as soon as possible. The Report here is that Congress has suspended Gates from his Command untill his Conduct is inquired into. Our Recruits I am told are going on to the Southern camp. Our Militia I believe are returned and another Division is I understand preparing to take their place. with great esteem I am
Dr Sr. yr. aff Friend [&] Servt.
Jos: Jon[es]
Compliments to the Delegation.
